Exhibit 10.5
THE J. M. SMUCKER COMPANY
NONSTATUTORY STOCK OPTION AGREEMENT
This NONSTATUTORY STOCK OPTION AGREEMENT (this “Agreement”), dated _____, 20__
(the “Date of Grant”), is between The J. M. Smucker Company, an Ohio corporation
(the “Company”), and _________ (the “Optionee”). The award hereunder is granted
pursuant to the terms of the Company’s 2020 Equity and Incentive Compensation
Plan (the “Plan”). Capitalized terms used herein but not defined shall have the
respective meanings set forth in the Plan.
1.Option. Grant of Option. The Company hereby grants to the Optionee, as of the
Date of Grant, the right and option (this “Option”) to purchase ______ Common
Shares, at a price per Common Share of $_____ (the “Exercise Price”).1 This
Option is not intended to qualify as an Incentive Stock Option for purposes of
Section 422 of the Code.
(a)Vesting. Subject to the terms of this Agreement and the Optionee’s compliance
with the provisions set forth in the Restrictive Covenant Agreement attached
hereto as Exhibit A (the “Restrictive Covenant Agreement”), this Option shall
vest and become exercisable in three installments, one-third of this Option
shall vest on each of the first anniversary and second anniversary of the Date
of Grant (or, if such date is not a business day, then on the next succeeding
business day) and the remainder shall vest on the third anniversary of the Date
of Grant (or, if such date is not a business day, then on the next succeeding
business day), subject to the Optionee’s continuous service with the Company or
a Subsidiary (“Continuous Service”) on each of these dates.
(b)Termination of Continuous Service. If the Optionee’s Continuous Service
terminates for any reason, this Option, to the extent not then vested, shall
immediately terminate without consideration. Notwithstanding the foregoing, if
(i) the Optionee leaves the service of the Company or a Subsidiary following two
years after the Date of Grant under circumstances determined by the Committee to
be for the convenience of the Company, (ii) the Optionee’s Continuous Service is
terminated as a result of the Optionee’s retirement when the Optionee is age 60
or older with at least ten years of service with the Company or its Subsidiaries
and following the first anniversary of the Date of Grant, (iii) the Optionee’s
Continuous Service is terminated by the Company or a Subsidiary for Disability,
(iv) the Optionee dies, or (v) a Change in Control occurs, then the Optionee
shall be deemed to have vested in all of the Common Shares subject to this
Option. For purposes of this Agreement, “Disability” means the occurrence of
either of the following: (i) the Optionee becoming unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) the Optionee is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under the Company’s accident and health
plan for employees of the Company.

1 NTD: Insert Market Value per Share on the Date of Grant.
DEPTS.00106

--------------------------------------------------------------------------------



2.Term. This Option shall terminate on _________2 (the “Option Expiration
Date”); provided that if:
(a)the Optionee’s Continuous Service is terminated by the Company for any reason
other than a Termination for Cause, death, or Disability, then the Optionee may
exercise the vested portion of this Option in full until the 90th day following
such termination (at which time this Option shall be cancelled), but not later
than the Option Expiration Date;
(b)the Optionee’s Continuous Service is voluntarily terminated by the Optionee
(except as provided in Section 2(d) below), then the Optionee may exercise the
vested portion of this Option in full until the 30th day following such
termination (at which time this Option shall be cancelled), but not later than
the Option Expiration Date;
(c)the Optionee’s Continuous Service is terminated by the Company due to the
Optionee’s death or Disability, then the Optionee (or his or her beneficiary, in
the case of death) may exercise the vested portion of this Option in full until
one year following such termination (at which time this Option shall be
cancelled), but not later than the Option Expiration Date;
(d)the Optionee’s Continuous Service is terminated by the Company as a result of
a Termination for Cause (or by the Optionee at a time when the Company could
terminate the Optionee under a Termination for Cause), then this Option shall be
cancelled upon the date of such termination; and
(e)the Optionee’s Continuous Service is terminated as a result of the Optionee’s
retirement when the Optionee is age 60 or older with at least ten years of
Service with the Company or its Subsidiaries, then the Optionee may exercise the
vested portion of this Option in full until the earlier of (x) the fifth year
following such retirement and (y) the Option Expiration Date. For purposes of
this Agreement, whether the Optionee’s Continuous Service with the Company has
been terminated as a result of the Optionee’s retirement shall be determined by
the Board in its sole discretion.
3.Exercise. Subject to Sections 1 and 2 of this Agreement and the terms of the
Plan, this Option may be exercised, in whole or in part, in cash or in any other
form of legal consideration that may be acceptable to the Board in accordance
with the terms of the Plan. On the tenth anniversary of the Date of Grant (or,
if such date is not a business day, then on the preceding business day), all
unexercised Options shall be deemed to exercise on a so-called “net exercise
basis” (for purposes of both the Exercise Price and any applicable tax
withholding), provided that the Exercise Price is lower than the Market Value
per Share on such date.
4.Adjustments. This Option shall be subject to the adjustment provisions of
Section 12 of the Plan.



2 NTD: Insert 10 years from the Date of Grant.
2



--------------------------------------------------------------------------------



5.Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal, state, and foreign securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any Common Shares pursuant to this Agreement if the issuance
thereof would result in a violation of any such law.


6.Tax Withholding. To the extent that the Company or any Subsidiary is required
to withhold federal, state, local, or foreign taxes in connection with any
delivery of the Common Shares purchased upon exercise of this Option, such
Common Shares shall be reduced by the amount equal to the applicable federal,
state, local, and foreign income taxes and other amounts required to be withheld
(the “Withholding Taxes”) in connection with such exercise. Subject to the
limitations of applicable law, the Company shall have the power and the right to
deduct or withhold, or require the Optionee to remit to the Company, the minimum
amount necessary to satisfy the Withholding Taxes with respect to any taxable
event arising as a result of this Agreement. The Optionee is advised to consult
with the Optionee’s own tax advisors regarding the exercise of this Option and
holding of the Common Shares.
7.Continuous Service. For purposes of this Agreement, the Continuous Service of
the Optionee with the Company or a Subsidiary shall not be deemed to have been
interrupted, and the Optionee shall not be deemed to have ceased to be an
employee of the Company or Subsidiary, by reason of the (a) transfer of his or
her employment among the Company and its Subsidiaries or (b) a leave of absence
approved by a duly constituted officer of the Company or a Subsidiary.
8.Right to Terminate Employment. No provision of this Agreement shall limit in
any way whatsoever any right that the Company or a Subsidiary may otherwise have
to terminate the employment of the Optionee at any time. Nothing herein shall be
deemed to create a contract or a right to employment with respect to the
Optionee.
9.Relation to Other Benefits. Any economic or other benefit to the Optionee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Optionee may be entitled under any profit-sharing,
retirement, or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.
10.Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall impair the rights of the Optionee under this
Agreement without the Optionee’s consent; further provided, however, that the
Optionee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with (or exemption from) Section
409A of the Code or the Dodd-Frank Wall Street Reform and Consumer Protection
Act or any regulations promulgated thereunder.
11.Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision
3



--------------------------------------------------------------------------------



so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.
12.Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of this Option.
13.Nature of Option. The Optionee agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature, and it may be
modified, amended, suspended, or terminated by the Company at any time; (b) the
grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
substitution of options, even if options have been granted repeatedly in the
past; (c) all decisions with respect to future option grants shall be at the
sole discretion of the Company; (d) participation in the Plan is voluntary; (e)
this Option is not a part of normal or expected pay package for any purposes;
(f) if the Optionee is a Covered Employee within the meaning of the Company’s
Clawback of Incentive Compensation Policy (the “Policy”), he or she acknowledges
and accepts the terms and conditions of the Policy as in effect on the Date of
Grant; and (g) in consideration of the grant of this Option, no claim or
entitlement to compensation or damages shall be created by any forfeiture or
other termination of this Option or diminution in value of this Option, and the
Optionee releases the Company and its Subsidiaries from any such claim that may
arise. If any such claim is found by a court of competent jurisdiction to have
been created, then, by signing this Agreement, the Optionee shall be deemed
irrevocably to have waived the Optionee’s entitlement to pursue such claim.
14.Restrictive Covenants. By executing this Agreement, the Optionee hereby
agrees to the terms and conditions set forth in the Restrictive Covenant
Agreement.
15.Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to this Option and the Optionee’s participation in the Plan,
or future awards that may be granted under the Plan, by electronic means or
request the Optionee’s consent to participate in the Plan by electronic means.
The Optionee consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
16.Governing Law. This Agreement is made under, and shall be governed by and
construed in accordance with the internal substantive laws of, the State of
Ohio, without giving effect to the choice of law principles thereof.
17.Transfer Restrictions. This Option shall be subject to the provisions of
Section 16 of the Plan relating to the prohibition on the assignment or transfer
of the rights granted hereunder.
4



--------------------------------------------------------------------------------



18.Professional Advice. The acceptance and exercise of this Option may have
consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Optionee. Accordingly, the
Optionee acknowledges that the Optionee has been advised to consult his or her
personal legal and tax advisors in connection with this Agreement and this
Option.
19.Notices. Any notice hereunder by the Optionee shall be given to the Company
in writing and such notice shall be deemed duly given only upon receipt thereof
by the Corporate Secretary of the Company at the Company’s principal executive
offices. Any notice hereunder by the Company shall be given to the Optionee in
writing at the most recent address as the Optionee may have on file with the
Company.
20.Data Privacy. The Optionee explicitly and unambiguously consents to the
collection, use, and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement by and among the Company and its
Subsidiaries for the exclusive purpose of implementing, administering, and
managing the Optionee’s participation in the Plan. The Optionee understands that
the Company and its Subsidiaries hold (but only process or transfer to the
extent required or permitted by local law) the following personal information
about the Optionee: the Optionee’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any Common Shares or directorships held in the Company,
details of all options or any other entitlement to Common Shares awarded,
canceled, exercised, vested, unvested, or outstanding in the Optionee’s favor,
for the purpose of implementing, administering, and managing the Plan (“Data”).
The Optionee understands that Data may be transferred to third parties assisting
in the implementation, administration, and management of the Plan, including
[List administrator(s)], that these recipients may be located in the Optionee’s
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than those that apply in the Optionee’s country.
The Optionee understands that the Optionee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Optionee’s
local human resources representative. The Optionee authorizes these recipients
to receive, possess, use, retain, and transfer the Data, in electronic or other
form, for the purposes of implementing, administering, and managing the
Optionee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom the Optionee
may elect to deposit any shares acquired upon the exercise of this Option. The
Optionee understands that Data shall be held only as long as is necessary to
implement, administer, and manage the Optionee’s participation in the Plan and
in accordance with local law. The Optionee understands that the Optionee may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data, or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Optionee’s local human resources representative. The Optionee understands,
however, that refusing or withdrawing the Optionee’s consent may affect the
Optionee’s ability to participate in the Plan. For more information on the
consequences of the Optionee’s refusal to consent or withdrawal of consent, the
Optionee hereby understands that the Optionee may contact the Optionee’s local
human resources representative.
5



--------------------------------------------------------------------------------



21.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.
22.Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors, and assigns.
23.Entire Agreement. This Agreement, the Plan, and the Restrictive Covenant
Agreement constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and thereof, merging any and all prior
agreements.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
6



--------------------------------------------------------------------------------



This Agreement is executed by the Company as of the ______ day of __________.
THE J. M. SMUCKER COMPANY
By:    ____________________________________
Name:
Title:


The undersigned hereby acknowledges receipt of an executed original of this
Agreement, together with a copy of the prospectus for the Plan, dated ________,
summarizing key provisions of the Plan, and accepts the award of this Option
granted hereunder on the terms and conditions set forth herein and in the Plan.


Date: ______________________        
                        Optionee:
7




--------------------------------------------------------------------------------



Exhibit A


Restrictive Covenant Agreement


    As a condition to the Optionee’s receipt of this Option awarded to Optionee
under the terms of the Nonstatutory Stock Option Agreement between the Optionee
and The J. M. Smucker Company, an Ohio corporation (the “Company”), dated as of
________ (the “Award Agreement”), the Optionee agrees to be subject to the terms
and conditions of this Restrictive Covenant Agreement (this “Agreement”).


    1.     Definitions.


    All terms used herein with initial capital letters and not otherwise defined
herein shall have the meanings assigned to them in the Award Agreement
(including any definitions incorporated by reference to the Plan).


    “Affiliated Company” means any organization controlling, controlled by, or
under common control with the Company.


    “Confidential Information” means the Company’s technical or business or
personnel information not readily available to the public or generally known in
the trade, including inventions, developments, trade secrets and other
confidential information, knowledge, data and know-how of the Company or any
Affiliated Company, whether or not they originated with the Optionee, or
information which the Company or any Affiliated Company received from third
parties under an obligation of confidentiality.


    “Conflicting Product” means any product, process, machine, or service of any
person or organization, other than the Company or any Affiliated Company, in
existence or under development (i) that resembles or competes with a product,
process, machine, or service upon or with which the Optionee shall have worked
during the two years prior to the Optionee’s termination of service with the
Company or any Affiliated Company or (ii) with respect to which during that
period of time the Optionee, as a result of his or her job performance and
duties, shall have acquired knowledge of Confidential Information, and whose use
or marketability could be enhanced by application to it of Confidential
Information. For purposes of this section, it shall be conclusively presumed
that the Optionee has knowledge of information to which he or she has been
directly exposed through actual receipt or review of memoranda or documents
containing such information or through actual attendance at meetings at which
such information was discussed or disclosed.


    “Conflicting Organization” means any person or organization that is engaged
in or about to become engaged in research on or development, production,
marketing, or selling of a Conflicting Product.


    “Look-back Period” means a 12-month period prior to a breach of the
applicable section of this Agreement.


8

--------------------------------------------------------------------------------





    “Restricted Period” means the period during which the Optionee is employed
by the Company or a Subsidiary plus one year after the date the Optionee’s
Continuous Service is terminated.


    2.     Right to Retain Options Contingent on Protection of Confidential
Information.


    The Optionee agrees that at all times, both during and after the term of the
Optionee’s service with the Company or any Affiliated Company, to hold in the
strictest confidence, and not to use (except for the benefit of the Company at
the Company’s direction) or disclose (except for the benefit of the Company at
the Company’s direction), regardless of when disclosed to the Optionee, any and
all Confidential Information of the Company or any Affiliated Company. The
Optionee understands that for purposes of this Section 2, Confidential
Information further includes, but is not limited to, information pertaining to
any aspect of the business of the Company or any Affiliated Company which is
either information not known (or known as a result of a wrongful act of the
Optionee or of others who were under confidentiality obligations as to the item
or items involved) by actual or potential competitors of the Company or other
third parties not under confidentiality obligations to the Company. If, prior to
the expiration of the Restricted Period, the Optionee discloses or uses, or
threatens to disclose or use, any Confidential Information other than in the
course of performing authorized services for the Company (or any Affiliated
Company), this Option, whether vested or not, shall be immediately forfeited and
cancelled, and the Optionee shall immediately return to the Company the Common
Shares received in connection with any exercise of this Option during the
Look-back Period or the pre-tax income derived from any disposition of the
Common Shares during the Look-back Period.


    3.     No Interference with Customers or Suppliers.


    In order to forestall the disclosure or use of Confidential Information as
well as to deter the Optionee’s intentional interference with the contractual
relations of the Company or any Affiliated Company, the Optionee’s intentional
interference with prospective economic advantage of the Company or any
Affiliated Company and to promote fair competition, the Optionee agrees that the
Optionee’s rights with respect to this Option is contingent upon the Optionee
refraining, during the Restricted Period, for himself or herself or any third
party, directly or indirectly, from using Confidential Information to (i) divert
or attempt to divert from the Company (or any Affiliated Company) any business
of any kind in which it is engaged, or (ii) intentionally solicit its customers
with which it has a contractual relationship as to Conflicting Products, or to
interfere with the contractual relationship with any of its suppliers or
customers (collectively, “Interfere”). If, during the Restricted Period, the
Optionee breaches his or her obligation not to Interfere, this Option, whether
vested or not, shall be immediately forfeited and cancelled, and the Optionee
shall immediately return to the Company the Common Shares received in connection
with any exercise of this Option during the Look-back Period or the pre-tax
income derived from any disposition of the Common Shares during the Look-back
Period. For avoidance of doubt, the term “Interfere” shall not include any
advertisement of Conflicting Products through the use of media intended to reach
a broad public audience (such as television, cable, or radio broadcasts, or
newspapers or magazines) or the broad distribution of
    9



--------------------------------------------------------------------------------



coupons through the use of direct mail or through independent retail outlets.
THE OPTIONEE UNDERSTANDS THAT THIS SECTION 3 IS NOT INTENDED TO AND DOES NOT
PROHIBIT THE CONDUCT DESCRIBED BUT PROVIDES FOR THE CANCELLATION OF THIS OPTION
AND A RETURN TO THE COMPANY OF THE COMMON SHARES RECEIVED IN CONNECTION WITH ANY
EXERCISE OF THIS OPTION DURING THE LOOK-BACK PERIOD OR THE GROSS TAXABLE
PROCEEDS OF ANY DISPOSITION OF THE COMMON SHARES DURING THE LOOK-BACK PERIOD IF
THE OPTIONEE SHOULD CHOOSE TO VIOLATE THIS “NO INTERFERENCE WITH CUSTOMERS OR
SUPPLIERS” PROVISION DURING THE RESTRICTED PERIOD.


    4.     No Solicitation of Employees.


    In order to forestall the disclosure or use of Confidential Information, as
well as to deter the Optionee’s intentional interference with the contractual
relations of the Company or any Affiliated Company, the Optionee’s intentional
interference with prospective economic advantage of the Company or any
Affiliated Company, and to promote fair competition, the Optionee agrees that
the Optionee’s rights with respect to this Option is contingent upon the
Optionee refraining, during the Restricted Period, for himself or herself or any
third party, directly or indirectly, from soliciting for employment any person
employed by the Company, or by any Affiliated Company, during the period of the
solicited person’s employment and for a period of one year after the termination
of the solicited person’s employment with the Company or any Affiliated Company
(collectively, “Solicit”). If, during the Restricted Period, the Optionee
breaches his or her obligation not to Solicit, this Option, whether vested or
not, shall be immediately forfeited and cancelled, and the Optionee shall
immediately return to the Company the Common Shares received in connection with
any exercise of this Option during the Look-back Period or the pre-tax income
derived from any disposition of the Common Shares during the Look-back Period.
THE OPTIONEE UNDERSTANDS THAT THIS SECTION 4 IS NOT INTENDED TO AND DOES NOT
PROHIBIT THE CONDUCT DESCRIBED BUT PROVIDES FOR THE CANCELLATION OF THIS OPTION
AND A RETURN TO THE COMPANY OF THE COMMON SHARES RECEIVED IN CONNECTION WITH ANY
EXERCISE OF THIS OPTION DURING THE LOOK-BACK PERIOD OR THE GROSS TAXABLE
PROCEEDS OF ANY DISPOSITION OF THE COMMON SHARES DURING THE LOOK-BACK PERIOD IF
THE OPTIONEE SHOULD CHOOSE TO VIOLATE THIS “NO SOLICITATION OF EMPLOYEES”
PROVISION DURING THE RESTRICTED PERIOD.


    5.     Right to Retain Options Contingent on Continuing Non-Conflicting
Employment.


    In order to forestall the disclosure or use of Confidential Information, as
well as to deter the Optionee’s intentional interference with the contractual
relations of the Company or any Affiliated Company, the Optionee’s intentional
interference with prospective economic advantage of the Company or any
Affiliated Company, and to promote fair competition, the Optionee agrees that
the Optionee’s rights with respect to this Option is contingent upon the
Optionee refraining, during the Restricted Period, from rendering services,
directly or indirectly, as director, officer, employee, agent, consultant, or
otherwise, to any Conflicting Organization,
    10



--------------------------------------------------------------------------------



except a Conflicting Organization whose business is diversified and that, as to
that part of its business to which the Optionee renders services, is not a
Conflicting Organization, provided that the Company shall receive separate
written assurances satisfactory to the Company from the Optionee and the
Conflicting Organization that the Optionee shall not render services during such
period with respect to a Conflicting Product. If, prior to the expiration of the
Restricted Period, the Optionee shall render services to any Conflicting
Organization other than as expressly permitted herein, this Option, whether
vested or not, shall be immediately forfeited and cancelled, and the Optionee
shall immediately return to the Company the Common Shares received in connection
with any exercise of this Option during the Look-back Period or the pre-tax
income derived from any disposition of the Common Shares during the Look-back
Period. THE OPTIONEE UNDERSTANDS THAT THIS SECTION 5 IS NOT INTENDED TO AND DOES
NOT PROHIBIT THE OPTIONEE FROM RENDERING SERVICES TO A CONFLICTING ORGANIZATION
BUT PROVIDES FOR THE CANCELLATION OF THIS OPTION AND A RETURN TO THE COMPANY OF
THE COMMON SHARES RECEIVED IN CONNECTION WITH ANY EXERCISE OF THIS OPTION DURING
THE LOOK-BACK PERIOD OR THE GROSS TAXABLE PROCEEDS OF ANY DISPOSITION OF THE
COMMON SHARES DURING THE LOOK-BACK PERIOD IF THE OPTIONEE SHOULD CHOOSE TO
RENDER SUCH SERVICES DURING THE RESTRICTED PERIOD.


    6.     Injunctive and Other Available Relief.


    To the extent not prohibited by law, any cancellation of this Option
pursuant to any of Sections 2 through 5 above shall not restrict, abridge, or
otherwise limit in any fashion the types and scope of injunctive and other
available relief to the Company. Notwithstanding any provision of this Agreement
to the contrary, nothing under this Agreement shall limit, abridge, modify, or
otherwise restrict the Company (or any Affiliated Company) from pursuing any or
all legal, equitable, or other appropriate remedies to which the Company may be
entitled under any other agreement with the Optionee, any other plan, program,
policy, or arrangement of the Company (or any Affiliated Company) under which
the Optionee is covered or participates, or any applicable law, all to the
fullest extent not prohibited under applicable law.


    7.     Permitted Reporting and Disclosure.


    Notwithstanding any language in this Agreement to the contrary, nothing in
this Agreement prohibits the Optionee from reporting possible violations of
federal law or regulation to any governmental agency or governmental entity, or
making other disclosures that are protected under federal law or regulation;
provided, that, in each case such communications and disclosures are consistent
with applicable law. Notwithstanding the foregoing, under no circumstance is the
Optionee authorized to disclose any information covered by the Company’s
attorney-client privilege or attorney work product or the Company’s trade
secrets without prior written consent of the Company’s General Counsel. Any
reporting or disclosure permitted under this Section 7 shall not result in the
cancellation of Options. The Optionee is entitled to certain immunities from
liability under state and federal law for disclosing trade secrets if the
disclosure was made to report or investigate an alleged violation of law,
subject to certain conditions.


    11



--------------------------------------------------------------------------------



    8.     Severability.


    If any provisions of this Agreement is determined to be invalid or
unenforceable for any reason, that provision shall be modified rather than
voided, if possible, in order to achieve the intent of the parties to the extent
possible. If any provision in this Agreement is held to be invalid or
unenforceable for any non-material reason, and cannot be modified to make it
enforceable, the remaining provisions shall be construed as if the invalid or
unenforceable provision had not been included. In any event, all other
provisions of this Agreement shall be deemed valid and enforceable to the
fullest extent possible.




[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
    12

